Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael J. Nieberding on 03/22/2022.

The application has been amended as follows: 
From the set of claims filed 03/03/2022:
Claim 1
In line 27, after “other screws” delete “following split of the plastic band” and insert --and the shrink wrap plastic band following split of the shrink wrap plastic band--.
Claim 9
In line 24, after “bunch” delete “after separation” and insert --and the shrink wrap plastic band after split--.


Claim 33
In line 23, after “other screws” delete “following split of the plastic band” and insert --and the shrink wrap plastic band following split of the shrink wrap plastic band--.
Please cancel claim 2.
Please rejoin claims 7 and 8.
The cancelled and rejoined claims are based on an election without traverse by the applicant filed 08/10/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art discloses a screw bunch including plurality of screws held together by a shrink wrap plastic band including a separation line formed with perforations configured to enable separation of the shrink wrap plastic band by manually gripping and pulling laterally on at least one of the enlarged head end or the pointed tip end of one of the screws, and wherein the screws are configured to be freely separable from other screws following split of the plastic band, as required in claims 1, 7, 9, and 33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736